Citation Nr: 1526661	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-45 307	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 4, 2013, and a staged initial rating in excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  

This matter was previously before the Board in November 2013 when the Board denied an initial rating greater than 30 percent for PTSD for the rating period prior to October 4, 2013, and awarded a staged initial rating of 70 percent for PTSD from October 4, 2013.  The Veteran appealed the November 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court vacated the Board's November 2013 decision with respect to the Board's denial of an initial rating greater than 30 percent for PTSD prior to October 4, 2013 and denial of a staged initial rating greater than 70 percent on and after October 4, 2013 and remanded those matters for compliance with a Joint Motion for Remand (JMR), which requested additional development as well as additional reasons and bases.  Accordingly, the appeal was remanded by the Board in December 2014.  


FINDING OF FACT

On January 21, 2015, following certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his representative that a withdrawal of all outstanding claims and/or appeals is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent for PTSD prior to October 4, 2013, and a staged initial rating in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn all outstanding appeals, which necessarily includes the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 4, 2013, and a staged initial rating in excess of 70 percent thereafter.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 4, 2013, and a staged initial rating in excess of 70 percent thereafter, is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


